       Case 5:20-mc-80156-JD Document 25 Filed 11/11/20 Page 1 of 4



1    HOLLAND & KNIGHT LLP
     James H. Power (pro hac vice)
2    Daniel P. Kappes (SBN 303454)
     50 California Street, 28th Floor
3    San Francisco, CA 94001
     T 415.743.6900 | F 415.743.6951
4    E-mail: james.power@hklaw.com
     E-mail: daniel.kappes@hklaw.com
5
     Attorneys for Applicant
6    Tatiana Akhmedova

7
                                UNITED STATES DISTRICT COURT
8
                               NORTHERN DISTRICT OF CALIFORNIA
9
                                        SAN JOSE DIVISION
10

11                                              )   Case No. 20-mc-80156
      IN RE APPLICATION OF TATIANA              )
12    AKHMEDOVA,                                )   STIPULATION AND [PROPOSED] ORDER
                                                )   TO ADVANCE THE HEARING ON
13                                 Applicant,   )   GOOGLE LLC’S MOTION TO QUASH
                                                )   SUBPOENA AND SHORTEN TIME
14    REQUEST FOR DISCOVERY                     )
      PURSUANT TO 28 U.S.C. § 1782.             )
15                                              )
                                                )
16

17

18

19

20

21

22

23

24

25

26

27

28
      [STIPULATION TO ADVANCE HEARING                                      Case No. 20-mc-80156
       Case 5:20-mc-80156-JD Document 25 Filed 11/11/20 Page 2 of 4



1           Pursuant to the Court’s instruction for Applicant Tatiana Akhmedova (“Applicant”) to

2    resubmit a Stipulation and Proposed Order, (dkt. 24), Applicant, on the one hand, and Respondent

3    Google LLC (“Google”), on the other hand, (collectively, the “Parties”), stipulate as follows:

4       1. On November 6, 2020, Google LLC (“Google”) filed a Motion to Quash or Modify a

5           subpoena duces tecum served by Applicant Tatiana Akhmedova in this action and to amend

6           the Court’s Order dated October 6, 2020 (the “Motion”);

7       2. On November 9, 2020, Applicant filed her opposition to Google’s Motion, except to the extent

8           it sought to amend the preservation portion of the Court’s Order dated October 6, 2020;

9       3. The information requested in the subpoena and in this action for discovery in aid of foreign

10          proceeding is sought by Applicant for use at trial scheduled to commence before the High

11          Court of Justice, Family Division, Case No. FD13D05340) on November 30, 2020;

12          NOW THEREFORE, good cause appearing, the Parties hereby stipulate and agree that

13   Google’s reply in support of its Motion will be filed by November 16, 2020; and the Parties further

14          STIPULATE AND AGREE to entry of an Order Shortening Time for the scheduling of a

15   hearing on Google’s Motion, at the Court’s earliest availability, should the Court choose to hold a

16   hearing on this matter.

17

18
     IT IS SO STIPULATED
19

20
     DATED: November 11, 2020                     PERKINS COIE LLP
21
                                                  By:     s/ Julie Schwartz
22                                                Julie E. Schwartz
                                                  Attorneys for Respondent
23                                                Google LLC
24
     DATED: November 11, 2020                     HOLLAND & KNIGHT LLP
25
                                                  By:    s/James Power
26                                                James H. Power
                                                  Attorneys for Applicant
27                                                Tatiana Akhmedova

28


      STIPULATION TO ADVANCE HEARING                                     Case No. 20-mc-80156
        Case 5:20-mc-80156-JD Document 25 Filed 11/11/20 Page 3 of 4



1

2
                                                ATTESTATION
3
             Pursuant to Civil Local Rule 5-1(i)(3), I hereby attest that all signatories to this document
4
     concur in its filing.
5
     Dated: November 11, 2020                              s/James Power____________________
6                                                   James H. Power
                                                    Attorneys for Applicant
7                                                   Tatiana Akhmedova
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      STIPULATION TO ADVANCE HEARING                                        Case No. 20-mc-80156
       Case 5:20-mc-80156-JD Document 25 Filed 11/11/20 Page 4 of 4



1

2

3                                         [PROPOSED] ORDER
4           This Stipulated Motion to advance the hearing date on Google’s Motion to Quash and shorten

5    time on Google, LLC’s Reply deadline is now submitted. This Court has considered the documents

6    filed in support of the Stipulated Motion, any oral arguments of counsel, and the file herein. The

7    requisite showing pursuant to N.D. Local Rule 6-1 and 6-3 and Federal Rule of Procedure 6, and

8    Google having stipulated to the Motion, Applicant Tatiana Akhmedova’s Motion should be granted.

9           Therefore, it is hereby ORDERED that the Stipulated Motion is GRANTED, and the

10   following briefing and hearing schedule is adopted:

11   November 16, 2020: Deadline for Google to file its Reply Brief in support of its Motion to Quash;

12   and

13                         : Hearing on Google’s Motion to Quash.

14   It is so ORDERED.

15

16
     Dated: ________________, 2020
17                                                         Honorable Virginia K. DeMarchi
18                                                         United States Magistrate Judge

19

20

21

22

23

24

25

26

27

28


      STIPULATION TO ADVANCE HEARING                                     Case No. 20-mc-80156
